Citation Nr: 0944061	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 50 percent for service-connected PTSD.

The Veteran was scheduled to appear before the Board at the 
RO in Atlanta, Georgia on August 17, 2009.  However, the 
Veteran did not report to the hearing, and has not provided 
an explanation for his absence.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.703 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Board notes that the most recent VA treatment records 
associated with the claims file are dated in August 2006.  
There is no evidence to indicate that the Veteran has ceased 
his VA psychological treatment.  Thus, VA treatment records 
dated from August 2006 to the present should be obtained and 
associated with the claims file.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Further, when available evidence is too old for an adequate 
evaluation of the Veteran's current symptomatology of 
service-connected PTSD, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Because the Veteran was last afforded a VA 
psychological evaluation in November 2004, a new evaluation 
is in order so that the current severity of the Veteran's 
service-connected PSTD may be evaluated.  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file treatment records from the 
VA Medical Center (VAMC) in Dublin, 
Georgia, dated from August 2006 to the 
present.  Any and all responses, 
including negative responses, from the 
VAMC must be associated with the claims 
file.  

2.  Schedule the Veteran for a 
psychological evaluation to determine 
the current severity of his service- 
connected PTSD.  The examiner should 
note all relevant symptomatology, 
specifically any suicidal ideation, 
associated with the Veteran's PTSD.  
All indicated tests should be conducted 
and the examiner should note the 
occurrence, if any, of any testing 
problems related to the Veteran's 
comprehension.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
evaluation.

3.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to a disability 
rating in excess of 50 percent for 
service-connected PTSD, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


